           Case 3:20-cv-00319-JBA Document 35 Filed 02/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT

SUSAN ROSS, et al.,                            :        CIVIL NO. 3:20-CV-00319 (JBA)
     Plaintiffs,                               :
                                               :
      v.                                       :
                                               :
MELLEKAS, et al.,                              :
     Defendants.                               :       FEBRUARY 18, 2021

                           JOINT STATUS REPORT (RE DOC. #32)

       The parties hereby jointly and respectfully report the following with regard to the status

of discovery:

            •   The parties are still engaged in active discovery in this case.

            •   The parties have exchanged written discovery requests. On February 5, 2021,

                Defendants responded to the Plaintiffs’ written discovery requests, propounded on

                December 17, 2020, which the Plaintiffs are currently reviewing.

            •   On January 11, 2021, and February 18, 2021, Plaintiffs responded to the

                Defendants’ written discovery requests which were propounded on September 25,

                2020, except for certain objections that the parties are currently resolving by

                means of a protective order.

            •   The parties anticipate submitting a proposed protective order to the Court within

                the few days, which should resolve the objections referenced above.

            •   Defendants disclosed expert witnesses on December 11, 2020.

            •   Plaintiffs disclosed expert witnesses on January 15, 2021.

            •   Defendants intend to take the depositions of both individual Plaintiffs, and

                Plaintiffs’ expert witness, once they receive completed written discovery


                                                   1
Case 3:20-cv-00319-JBA Document 35 Filed 02/18/21 Page 2 of 3




     responses from Plaintiffs and resolve the discovery dispute regarding Plaintiffs’

     personal identifying information. Similarly, Plaintiffs intend to take depositions

     from both the Defendants and the Defendants’ expert witnesses.

 •   The parties have sought an extension of time until April 12, 2021, for the close of

     discovery, as set forth in Doc. # 33, which the Court recently granted.




                                   DEFENDANTS
                                   Mellekas et al.

                                   WILLIAM TONG
                                   ATTORNEY GENERAL




                               BY:
                                    ________________
                                   James M. Belforti
                                   Assistant Attorney General
                                   110 Sherman Street
                                   Hartford, CT 06105
                                   Tel: (860) 808-5450
                                   Fax: (860) 808-5591
                                   Federal Bar No. ct30449
                                   E-Mail: james.belforti@ct.gov


                               By: Janelle R. Medeiros
                                  Janelle R. Medeiros
                                  Assistant Attorney General
                                  Federal Bar No. ct30514
                                  110 Sherman Street
                                  Hartford, CT 06105
                                  Telephone: (860) 808-5450
                                  Fax No.: (860) 808-5591
                                  E-Mail: Janelle.medeiros@ct.gov


                               BY:_/s/ Samantha C.          Wong__________
                                  Samantha C. Wong

                                       2
          Case 3:20-cv-00319-JBA Document 35 Filed 02/18/21 Page 3 of 3




                                                Assistant Attorney General
                                                110 Sherman Street
                                                Hartford, CT 06105
                                                Federal Bar #ct30974
                                                E-Mail: samantha.wong@ct.gov
                                                Tel.: (860) 808-5450
                                                Fax: (860) 808-5591

                                                PLAINTIFFS
                                                SUSAN ROSS, ET AL

                                            BY:/s/ David D. Jensen
                                              David D. Jensen [ct30884]
                                              DAVID JENSEN & ASSOCIATES
                                              33 Henry Street Beacon, New York 12508
                                              Tel: 212.380.6615
                                              Fax: 914.591.1318
                                               david@djensenpllc.com


                                         CERTIFICATION

        I hereby certify that on February 18, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e-mail to all parties by operation of the Court's electronic filing

system. Parties may access this filing through the Court's system.




                                                 ________________
                                                James M. Belforti
                                                Assistant Attorney General




                                                   3
